Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest, alone or in combination, a system, comprising: a back-light unit, wherein the back-light unit is configured to power on and off in response to an electrical signal; an imaging panel positioned in front of the back-light unit; a polarization switch positioned in front of the imaging panel configured to polarize light emitted from the back light unit; and particularly including “ wherein the electrical waveform comprises at least two segments, wherein a first segment drives the polarization switch to the first polarization state and is defined by a first portion at a first voltage level having a first polarity and a second portion at the first voltage level having a second polarity opposite the first polarity, wherein a second segment, occurring after the first segment, drives the polarization switch to the second polarization state and is defined by a second voltage level having the first polarity ”, in combination with the remaining claimed limitations as recited in claim 1 (claims 2-10 are allowable since they are dependent on claim 1).
Prior art of record fails to disclose or fairly suggest, alone or in combination, a non-transitory computer readable memory medium storing program instructions executable by a processor to: provide, to a polarization switch, an electrical waveform, wherein the electrical waveform is configured to minimize ion accumulation within the polarization switch, wherein the polarization switch is configured to change a polarization value in response to an electrical waveform and particularly including “wherein the electrical waveform switches the polarization switch from a first polarization state to a second polarization state, wherein the electrical waveform comprises at least two segments, wherein a first segment drives the polarization switch to the first polarization state and is defined by a first portion at a first voltage level having a first polarity and a second portion at the first voltage level having a second polarity opposite the first polarity, wherein a second segment, occurring after the first segment”, in combination with the remaining claimed limitations as recited in claim 11 (claims 12-15 are allowable since they are dependent on claim 11).
Prior art of record fails to disclose or fairly suggest, alone or in combination, a wireless device, comprising:  at least one antenna; at least one radio, wherein the at least one radio is configured to perform wireless communication using at least one radio access technology (RAT); a back-light unit positioned behind the imaging panel, wherein the back-light unit is configured to power on and off in response to an electrical signal; imaging panel positioned in front of the back-light unit and particularly including “ wherein a first segment drives the polarization switch to the first polarization state and is defined by a first portion at a first voltage level having a first polarity and a second portion at the first voltage level having a second polarity opposite the first polarity, wherein a second segment, occurring after the first segment, drives the polarization switch to the second polarization state and is defined by a second voltage level having the first polarity; and provide, to the back-light unit, an electrical signal, wherein the back-light unit is configured to power on and off in response to an electrical signal   ”, in combination with the remaining claimed limitations as recited in claim 16 (claims 17-20 are allowable since they are dependent on claim 16).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
	     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Minh D A/
Primary Examiner
Art Unit 2844